Citation Nr: 1523062	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for a disability manifested by blackouts, including as due to hepatitis B.

3.  Entitlement to service connection for a disability manifested by hives, including as due to hepatitis B.

4.  Entitlement to service connection for a heart disability to include high blood pressure, including as due to hepatitis B.

5.  Entitlement to service connection for a bilateral foot disability, including as due to hepatitis B.

6.  Entitlement to service connection for a disability manifested by shortness of breath, including as due to hepatitis B.

7.  Entitlement to service connection for a disability manifested by nausea, including as due to hepatitis B.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to service connection for a cervical spine disorder.

10.  Entitlement to service connection for allergic symptoms, eye discoloration, and teariness due to "heptic symptoms." 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had military service from February 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) following a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefits sought on appeal.  The Board remanded the case in October 2014 and instructed the agency of original jurisdiction (AOJ) to obtain private treatment records identified by the Veteran, provide him with VA examination, and then re-adjudicate the claims.  The AOJ obtained the identified records and scheduled the Veteran for VA examinations, which were conducted in February 2015.  The AOJ then issued a supplemental statement of the case in March 2015 in which it again denied the Veteran's claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in July 2014.  A transcript of that hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for a cervical spine disorder, a lumbar spine disorder, and allergic symptoms, eye discoloration, and teariness due to "heptic symptoms." are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hepatitis B is not related to military service or an event of service origin.

2.  Any disability manifested by blackouts from which the Veteran currently suffers is not related to military service or an event of service origin; any disability manifested by blackouts has not been caused or made worse by service-connected disability.

3.  Any disability manifested by hives from which the Veteran currently suffers is not related to military service or an event of service origin; any disability manifested by hives has not been caused or made worse by service-connected disability.

4.  Any heart disability, including hypertension, is not related to military service or an event of service origin; any heart disability has not been caused or made worse by service-connected disability.

5.  Any bilateral foot disability from which the Veteran currently suffers is not related to military service or an event of service origin; any foot disability has not been caused or made worse by service-connected disability.

6.  The Veteran does not have a disability manifested by shortness of breath.

7.  The Veteran does not have a disability manifested by nausea.


CONCLUSIONS OF LAW

1.  The Veteran does not have hepatitis B that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The Veteran does not have a disability manifested by blackouts that is the result of disease or injury incurred in or aggravated during active military service; any current disability manifested by blackouts is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  The Veteran does not have a disability manifested by hives that is the result of disease or injury incurred in or aggravated during active military service; any current disability manifested by hives is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

4.  The Veteran does not have a heart disability that is the result of disease or injury incurred in or aggravated during active military service; any current heart disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

5.  The Veteran does not have a bilateral foot disability that is the result of disease or injury incurred in or aggravated during active military service; any current bilateral foot disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

6.  The Veteran does not have a disability manifested by shortness of breath that is the result of disease or injury incurred in or aggravated during active military service; any current disability manifested by shortness of breath is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

7.  The Veteran does not have a disability manifested by nausea that is the result of disease or injury incurred in or aggravated during active military service; any current disability manifested by nausea is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a June 2007 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the June 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned June 2007 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the June 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  To that end, the Veteran's service treatment records, as well as post-service treatment records from VA and private treatment providers, have been obtained and associated with the Veteran's claims file.  The Veteran also underwent VA examination in February 2008 and February 2015, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations considered all of the pertinent evidence of record, to include statements given by the Veteran, and provide explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran has testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that he contracted hepatitis B from "tainted" injections from a jet inoculator when receiving vaccinations during service.  He also contends that he experiences a disability manifested by blackouts, a disability manifested by hives, a heart disability to include high blood pressure, a bilateral foot disability, a disability manifested by shortness of breath, and a disability manifested by nausea that all began during military service.  Alternately, the Veteran contends that the identified disorders developed secondary to hepatitis B and thus warrant service connection on a secondary basis.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  The Court has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C. §§1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such claimant shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.

Regarding the Veteran's claims for service connection for hepatitis B, as well as his claims for service connection for a disability manifested by blackouts, a disability manifested by hives, a heart disability to include high blood pressure, and a bilateral foot disability, review of his service treatment records reflect that they are silent as to any complaints of or treatment for liver disorder, blackouts, skin problems, foot problems, high blood pressure, or any other heart problems.  To the contrary, at his November 1975 separation report of medical examination, no abnormalities were noted, and his blood pressure was recorded as 112/74.  At his separation report of medical history, the Veteran responded "No" when asked if he experienced hepatitis or other liver problems, dizziness or fainting spells, skin diseases, bone or joint problems, heart trouble, or high blood pressure.  He stated at that time that he was "in good condition."  Post-service treatment records reflect that the Veteran has reported on multiple occasions, including at a May 2007 VA intake evaluation, that his blackouts began while he was incarcerated in the 1990s, when he passed out in a hot shower.  He has been seen by VA treatment providers for complaints of hypertension, skin problems, and foot pain since 2007.  He reported in March 2010 that his bilateral foot pain and numbness had been bothering him since around 1998 and stated at a December 2014 treatment visit that he first developed skin problems in 1995.  

The Veteran underwent VA examination in February 2008 and February 2015.  Report of the February 2008 general medical examination reflects that the Veteran reported having undergone a blood transfusion in 1984 following a gunshot wound to the shoulder.  He also stated that he first experienced a "black out spell" in 1995, while he was incarcerated, and complained that he would "break out in hives" on occasion.  He reported having first been prescribed medication for hypertension in 1993.  The examiner diagnosed the Veteran with mild tinea cruris with no active skin conditions at the time, as well as hypertension requiring multiple medications.  No other diagnoses were assigned at that time.

The Veteran again underwent VA examination in February 2015.  At that time, he was diagnosed with hepatitis B and various skin disorders, including seborrheic dermatitis, tinea versicolor, and lichen planus, as well as hypertension and sinus bradycardia.  The examiner acknowledged that the Veteran had been given multiple inoculations in service but found that there was no indication that any of the immunizations were "tainted."  The examiner further noted the Veteran's report of having undergone a blood transfusion in 1983, as well as his report of passing out in a hot shower while incarcerated in 1995.  The Veteran also reported that he had been diagnosed with hepatitis B while incarcerated and had been taking blood pressure medication since 1993.  The examiner confirmed that the Veteran had a diagnosis of hepatitis B but opined that it was less likely than not contracted in or otherwise related to the Veteran's service.  In so finding, the examiner reasoned that there was no indication that the Veteran's in-service inoculations had been "tainted" and pointed out that he had multiple risk factors for contracting hepatitis B, including a blood transfusion and incarceration, which were the more likely sources of the disease.  The examiner further found that the Veteran had multiple skin disorders, although no diagnosis of hives, and opined that the disabilities were less likely than not related to service, reasoning that the Veteran himself reported that his skin problems had not begun until 1995 at the earliest.  The examiner further opined that the Veteran's hypertension had begun many years after he left service and was thus not etiologically related to his time on active duty.   The examiner similarly concluded that the Veteran's sinus bradycardia was secondary to hypertension medication and not due to service.  

The Veteran also underwent VA neurological and orthopedic examination in February 2015.  Report of the neurological examination reflects that the Veteran was diagnosed with thrombosis as well as syncope that could have caused his blackouts.  However, in rendering a negative etiological opinion, the examiner noted that the Veteran's blackouts had begun more than 20 years after his separation from active duty and were thus not likely related to service.  Report of the orthopedic examination reflects that the Veteran was diagnosed with degenerative arthritis in his feet.  The examiner opined that the disorder was not related to service, noting that it had not manifested until many years after service and that the type of disability was "not uncommon for his age."  The examiner concluded that there was no evidence of any in-service event or injury that would have triggered development of the disorder.

The Veteran has also submitted written statements to VA in support of his service connection claims and has testified before the undersigned Veterans Law Judge.  To that end, the Veteran has stated that he believes that he contracted hepatitis B due to a "tainted needle" used to provide vaccinations during active duty.  He stated in his August 2014 hearing that he developed symptoms such as hives, nausea, and blackouts in service following the inoculation but that when he sought treatment for these symptoms, he was told they were due to "allergies."  He has further contended that his symptoms have continued since service and has stated that he believes his current problems stem from the in-service inoculation.  He clarified in a December 2009 hearing before a Decision Review Officer, however, that his belief that he contracted hepatitis B in service was due entirely to an assumption on his part.  In particular, at that time the Veteran said that he believed he contracted hepatitis B from a "tainted needle because it seemed like they just lined us up and shot us with the jet injectors ... I am assuming they didn't change the needles because I started having really bad allergy" while still on active duty.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for hepatitis B, as well as his claims for service connection for a disability manifested by blackouts, a disability manifested by hives, a heart disability to include high blood pressure, and a bilateral foot disability.  Because the question of whether disabilities such as those claimed by the Veteran are related to his service is a medical question requiring expertise, the Board relies in large measure upon the VA examiners' February 2015 opinions in making its determination.  The examination reports reflect that the examiners reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  The VA examiners' opinions specifically addressed causation, clearly indicating that the Veteran's current hepatitis B, as well as his claimed disabilities manifested by blackouts and hives, his heart disability to include high blood pressure, and his bilateral foot disability are unrelated to his military service, including to the in-service inoculations.  The examiners offered clear and well-reasoned rationales for their opinions that the Veteran's current hepatitis B, skin disorders, hypertension and other heart disability, and arthritis of the feet are less likely than not related to service, relying on the examination reports and their medical expertise as well as current medical knowledge in concluding that any connection between the Veteran's service and his current disabilities was doubtful.  

Specifically, the examiners noted that the Veteran's current hepatitis B, hypertension, sinus bradycardia, skin disorders, and arthritis of the feet all began-by the Veteran's own report-many years after service, without any indication of in-service symptomatology.  Taking into consideration the medical evidence of the Veteran's current claimed disabilities, as well as the findings of the VA examiners, the Board finds that there is absent from the record persuasive evidence to establish that any current hepatitis B, disability manifested by blackouts, disability manifested by hives, heart disability to include high blood pressure, or bilateral foot disability is linked to the Veteran's time in service, to include his in-service inoculations.  The Board finds that the medical evidence from the February 2015 VA examiners' well-reasoned opinions-based on the Veteran's reported history, his medical records, and the examiners' medical expertise and current medical knowledge-is persuasive.  In arriving at their opinions, the VA examiners independently considered the Veteran's contentions concerning the etiology of his claimed disorders.  The examiners nevertheless concluded that the Veteran's current hepatitis B, disability manifested by blackouts, disability manifested by hives, heart disability to include high blood pressure, and bilateral foot disability are not likely due to service, to include the in-service inoculations.  

The Board has considered the Veteran's contentions that his current hepatitis B, as well as his claimed disability manifested by blackouts, disability manifested by hives, heart disability to include high blood pressure, and bilateral foot disability are etiologically linked to his time in service.  However, the Board notes that in order for the claims of service connection to be granted, the record would have to contain competent evidence linking his claimed disorders to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between his current claimed disabilities and service.  Thus, although the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on medical questions such as these.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant his claims for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiners who provided the opinion that his hepatitis B, hypertension, sinus bradycardia, skin disorders, and arthritis of the feet are not etiologically linked to military service.  The examiners explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his current disorders have little probative value.

Further, the Board has carefully reviewed the evidence of record and finds the Veteran to be manifestly not credible in regard to his statements of the in-service onset of his claimed symptomatology.  In that connection, the Board acknowledges that the Veteran testified before the undersigned Veterans Law Judge that his symptoms of hives, nausea, and blackouts began in service and that he sought treatment on multiple occasions while on active duty but was told he was merely experiencing "allergies."  However, the Board finds that these statements are in direct contradiction to statements the Veteran has made on multiple occasions concerning the onset of his symptomatology, including statements to private and VA treatment providers and to the VA examiners who conducted both the February 2008 and February 2015 VA examinations.  In that connection, the Board notes that, at each time the Veteran was asked by a medical examiner or treatment provider about symptom onset, he reported consistently that he first experienced blackouts, hypertension, and skin and foot problems while incarcerated in the 1990s and was first diagnosed with hepatitis B in 1997.  The Board concludes that these statements relating to the 1990s onset of the Veteran's claimed symptoms-consistently reported to multiple treatment providers and VA examiners-establish that, with regard to his claimed in-service experiences of symptomatology, the Veteran is not credible.  (His statements made both during service and when being treated and examined in medical settings appear more reliable than those now made solely in the context of a claim for monetary benefits.)

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a current disability to service.  The Board is satisfied that the VA examiners' opinions are adequate for deciding this appeal.  Thus, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claims for hepatitis B, a disability manifested by blackouts, a disability manifested by hives, a heart disability to include high blood pressure, and a bilateral foot disability must be denied.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against these claims of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the Veteran's remaining claims, upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claims because the evidence shows that the Veteran does not have a disability manifested by shortness of breath or nausea.  In that connection, the Board notes, as discussed above, that at his separation report of medical examination, conducted in November 1975, he was found to have normal respiratory and gastrointestinal systems.  He stated at that time that he was "in good condition" and responded "No" when specifically asked if he experienced shortness of breath or stomach trouble.  Post-service private and VA records reflect that he has been seen for complaints of shortness of breath and nausea, but no diagnosis has been assigned.  In addition, at the February 2015 VA examination, he again complained of experiencing shortness of breath and nausea that he contended was due to hepatitis B that he claimed to have contracted during service.  At that time, the examiner acknowledged that the Veteran had been given multiple inoculations in service but found that there was no indication that any of the immunizations were "tainted."  The examiner further noted the Veteran's report of having undergone a blood transfusion in 1983, as well as his report of passing out in a hot shower while incarcerated in 1995.  The Veteran reported at that time that he developed shortness of breath with activity in approximately 1994.  The examiner assigned no diagnosis of any disability manifested by either shortness of breath or nausea, noting that both service treatment records and post-service VA treatment records reflect no such diagnosis.  

In this case, the evidence establishes that the Veteran has not been diagnosed as having any chronic disability manifested by shortness of breath or nausea at any point during the appeal period.  The Board finds that there is no evidence that the Veteran currently experiences any disability manifested by shortness of breath or nausea.  In the absence of proof of a current disability manifested by shortness of breath or disability manifested by nausea, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a current disability manifested by shortness of breath or disability manifested by nausea, the Board must conclude the Veteran does not currently suffer from any such disabilities.  Without competent evidence of disability due to disease or injury, the Board must deny these claims.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board has considered the Veteran's contention that he has disabilities manifested by shortness of breath and nausea that are related to service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In the instant case, the Board finds that the question of whether the Veteran has a disability manifested by shortness of breath or a disability manifested by nausea to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of an alleged disabilities little probative value, as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding his claimed symptoms and his belief as to the etiology of his claimed disorders.  In contrast, the VA examiner, who is a medical professional, took into consideration all the relevant facts in providing his opinions, to include specifically the Veteran's contentions.  Therefore, the Board gives greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

In sum, the greater weight of the evidence points to the Veteran not having a diagnosed disability manifested by shortness of breath or disability manifested by nausea.  In that connection, the Board notes that at his November 1975 separation medical examination, the Veteran was found to have a normal respiratory and gastrointestinal systems; he reported at the time that he was "in good condition."  In addition, although the Veteran has complained of shortness of breath and nausea, no treatment provider has assigned any diagnosis to the Veteran's complaints.  In this case, there has simply been no diagnosis of any disability manifested by shortness of breath or nausea at any point during the appeal period.  The Board further finds compelling the conclusions of the February 2015 VA examiner, who considered the Veteran's service treatment records and post-service medical history as well as his current complaints, conducted a thorough physical evaluation, and came to the conclusion that the Veteran does not in fact experience any disability manifested by shortness of breath or nausea.  Thus, the Board finds that the evidence establishes that the Veteran has not been diagnosed with any disability manifested by shortness of breath or disability manifested by nausea.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his symptoms (i.e., that is, symptoms capable of lay observation), diagnosing disorders such as those claimed herein is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, as discussed above, the Board finds the Veteran to be not credible in regard to his statements of symptomatology relating to his claimed disorders.  Moreover, as discussed, the February 2015 VA examiner considered the Veteran's contentions regarding his symptomatology and nevertheless found him not to experience any current disability manifested by shortness of breath or nausea.  The Board accepts the opinions of the VA examiner that the Veteran does not experience a current disability manifested by shortness of breath or nausea as being the most probative medical evidence on the subject, as the opinion is based on thorough review of all historical records and a thorough examination, and the reports both contain a detailed rationale for the examiner's conclusions.  

As discussed, the February 2015 examination report is negative for objective findings of any disability manifested by shortness of breath or nausea.  The Veteran's contentions of chronic disability are outweighed by the objective clinical findings and conclusions made by the VA examiner, who is a medical professional.  Absent a showing of pathology, service connection for a disability manifested by shortness of breath or disability manifested by nausea cannot be granted.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for a disability manifested by shortness of breath and a disability manifested by nausea must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Turning to the Veteran's claims of secondary service connection, as discussed above, the Board finds that entitlement to service connection for hepatitis B is not warranted.  Thus, to the extent the Veteran is seeking service connection on a secondary basis, his claims for service connection for a disability manifested by blackouts, a disability manifested by hives, a disability manifested by shortness of breath, a disability manifested by nausea, a heart disability to include high blood pressure, and a bilateral foot disability as secondary to hepatitis B must fail.  Because the condition to which the Veteran claims these disabilities are secondary has not been service connected, the claims for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claim for secondary service connection for a disability manifested by blackouts, a disability manifested by hives, a disability manifested by shortness of breath, a disability manifested by nausea, a heart disability to include high blood pressure, and a bilateral foot disability must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


ORDER

Entitlement to service connection for hepatitis B is denied.

Entitlement to service connection for a disability manifested by blackouts is denied.

Entitlement to service connection for a disability manifested by hives is denied.

Entitlement to service connection for a heart disability, to include high blood pressure, is denied.

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for a disability manifested by shortness of breath is denied.

Entitlement to service connection for a disability manifested by nausea is denied.


REMAND

In a March 2015 rating decision, the RO denied the Veteran's claims for service connection for a cervical spine disorder, a lumbar spine disorder, and allergic symptoms, eye discoloration, and teariness due to "heptic symptoms."  Later that same month, the Veteran submitted correspondence expressing disagreement with the RO's denial of these claims.  These matters must thus be returned to the agency of original jurisdiction for appropriate consideration and issuance of a statement of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the March 2015 notice of disagreement, including issuance of a statement of the case, pertaining to the Veteran's claims for entitlement to service connection for a cervical spine disorder, a lumbar spine disorder, and allergic symptoms, eye discoloration, and teariness due to "heptic symptoms."  (Only if a timely substantive appeal is filed should these issues be returned to the Board.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


